     Case: 4:21-cv-00298-SEP Doc. #: 6 Filed: 04/30/21 Page: 1 of 4 PageID #: 32




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION
    JOHN JOSEPH SULLIVAN,                              )
                                                       )
           Plaintiff,                                  )
                                                       )
    vs.                                                )    Case No. 4:21-cv-00298-SEP
                                                       )
    MISSOURI DEPARTMENT OF                             )
    CORRECTIONS, et al.,                               )
                                                       )
           Defendant.                                  )
                                  MEMORANDUM AND ORDER
          Before the Court is the motion of Plaintiff John Joseph Sullivan, an inmate at Farmington
Correctional Center, for leave to commence this civil action without prepaying fees and costs.
For the reasons below, Plaintiff’s in forma pauperis status will be denied pursuant to 28 U.S.C.
§ 1915(g), and this action will be dismissed without prejudice.
                                             BACKGROUND
          Plaintiff initiated this case on March 9, 2021, by filing a complaint pursuant to 42 U.S.C.
§ 1983 against the Missouri Department of Corrections; Corizon, LLC; and John Doe (Male
Nurse). The allegations in the complaint concern medical treatment he received for
gastrointestinal symptoms.
          Plaintiff alleges that he underwent a procedure on October 1, 2019, that injured him. He
alleges that he suffered ongoing gastrointestinal symptoms and that an unidentified male nurse
gave him a saltwater flush procedure that resulted in pain in his rectum.1 As stated in his prior
case with this Court, he has received ongoing medical treatment since the saltwater flush.
Plaintiff claims that such treatment has been inadequate, and he has suffered from gas and
hemorrhoids. He doesn’t feel that the hemorrhoid cream and ongoing medical treatment have
adequately resolved his complaints after the saltwater flush procedure. For relief, Plaintiff asks



1
  Plaintiff filed substantially the same complaint in this Court relating to these factual circumstances in
Sullivan v. Missouri, 19-cv-03139 (E.D. Mo. filed Nov. 22, 2019). That action was dismissed pursuant to
the three strikes provision of 28 U.S.C. § 1915(g) on June 12, 2020.
    Case: 4:21-cv-00298-SEP Doc. #: 6 Filed: 04/30/21 Page: 2 of 4 PageID #: 33




the Court to award him damages in the amount of $2 million and payment for medical bills he
may have in the future as a result of the October 1, 2019, procedure.
                                              DISCUSSION
           According to the Prison Litigation Reform Act of 1996, a prisoner’s ability to proceed in
forma pauperis is limited if he has filed at least three actions that have been dismissed as
frivolous, malicious, or for failure to state a claim. 28 U.S.C. § 1915(g). Section 1915(g)
provides in relevant part:
                  In no event shall a prisoner bring a civil action . . . under this
                  section if the prisoner has, on three or more prior occasions, while
                  incarcerated or detained in any facility, brought an action . . . in a
                  court of the United States that was dismissed on the grounds that it
                  is frivolous, malicious, or fails to state a claim upon which relief
                  may be granted, unless the prisoner is under imminent danger of
                  serious physical injury.
28 U.S.C. § 1915(g). Section 1915(g) is commonly known as the “three strikes” rule, and it has
withstood constitutional challenge. See Higgins v. Carpenter, 258 F.3d 797, 799 (8th Cir. 2001).
           Review of records from this Court and the United States District Court for the Western
District of Missouri shows that Plaintiff has, while incarcerated, filed more than three civil
actions in forma pauperis that were dismissed as frivolous or malicious, or for failure to state a
claim.2 Accordingly, he may not proceed in forma pauperis in this action unless the allegations
in the amended complaint show that he “is under imminent danger of serious physical injury.”
28 U.S.C. § 1915(g). Proceeding in forma pauperis is a privilege—not a right—and it may be
revoked if it appears that the goals of § 1915 are not advanced. Camp v. Oliver, 798 F.2d 434
(11th Cir. 1986); see also Anderson v. Hobbs, 2014 WL 4425802 (W.D. Ark. Sept. 9, 2014)
(revoked in forma pauperis status when plaintiff was not in imminent danger of serious physical
injury).
           Here, Plaintiff alleges that he suffered pain and injury during a procedure performed on
October 1, 2019. Those allegations establish only past harm, which is insufficient to allow
Plaintiff to continue proceeding in forma pauperis in this action. “[A]n otherwise ineligible
prisoner is only eligible to proceed in forma pauperis if he is in imminent danger at the time of

2
 Sullivan v. Harris, 18-cv-04203 (W.D. Mo. Sept. 28, 2018); Sullivan v. Bates Cnty. Cir. Ct., 18-cv-
00861 (W.D. Mo. Oct. 29, 2018); Sullivan v. Harris, 19-cv-04039 (W.D. Mo. Feb. 22, 2019); Sullivan v.
Missouri, 18-cv-01816 (E.D. Mo. Oct. 23, 2018); Sullivan v. Cofer, 19-cv-01504 (E.D. Mo. May 23,
2019); Sullivan v. Austin, 19-cv-02044 (July 18, 2019).


                                                    2
   Case: 4:21-cv-00298-SEP Doc. #: 6 Filed: 04/30/21 Page: 3 of 4 PageID #: 34




filing. Allegations that the prisoner has faced imminent danger in the past are insufficient to
trigger this exception to § 1915(g) and authorize the prisoner to pay the filing fee on the
installment plan.” Ashley v Dilworth, 147 F.3d 715, 717 (8th Cir. 1998).
       Nor do Plaintiff’s allegations of ineffective medical treatment for his symptoms show that
he is in imminent danger of serious physical injury. To show imminent danger, a complaint must
contain “specific fact allegations of ongoing serious physical injury, or of a pattern of
misconduct evidencing the likelihood of imminent serious physical injury.” Martin v. Shelton,
319 F.3d 1048, 1050 (8th Cir. 2003). Here, the ongoing symptoms Plaintiff describes amount to
discomfort or inconvenience, not serious physical injury. Accordingly, pursuant to 28 U.S.C.
§ 1915(g), he may not proceed in forma pauperis in this action. The Court will therefore deny
Plaintiff’s request to proceed in forma pauperis and dismiss this action without prejudice to the
filing of a fully-paid complaint.
       The Court notes that, even if Plaintiff were permitted to proceed in forma pauperis, this
action would still be dismissed on preliminary review under 28 U.S.C. § 1915A. In the
complaint, Plaintiff names three Defendants: the Missouri Department of Corrections; Corizon,
LLC; and John Doe (Male Nurse). Plaintiff’s allegations fail to state a claim against any of those
Defendants.
       The Missouri Department of Corrections is a State agency of the State of Missouri. Thus,
Plaintiff’s official capacity claims are claims against the State. A State is not a “person” for
purposes of 42 U.S.C. § 1983. Because the State of Missouri and its officials are not § 1983
persons, Plaintiff fails to state a § 1983 claim. See Barket, Levy & Fine, Inc. v. St. Louis Thermal
Energy Corp., 948 F.2d 1084, 1086 (8th Cir. 1991) (citing Will v. Mich. Dep’t of State Police,
491 U.S. 58, 70-71 (1989)) (“Section 1983 provides a cause of action against ‘persons’ only.”).
       Plaintiff likewise fails to allege a viable claim against Corizon, LLC. “A corporation
acting under color of state law will only be held liable under § 1983 for its own unconstitutional
policies.” Crumpley-Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 590 (8th Cir. 2004)
(citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978)). Here, Plaintiff fails to set forth
allegations that Corizon acted according to any unconstitutional policies or procedures.
       Finally, Plaintiff’s allegations do not state a constitutional claim against John Doe (Male
Nurse). Nowhere in the complaint does Plaintiff allege that John Doe, or any other prison or
Corizon official, was aware of and deliberately disregarded a serious medical need, as required to



                                                  3
   Case: 4:21-cv-00298-SEP Doc. #: 6 Filed: 04/30/21 Page: 4 of 4 PageID #: 35




state a claim of deliberate indifference to serious medical needs under the Eighth Amendment.
Dulany v. Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997). Rather, Plaintiff alleges that the male
nurse gave him a saltwater flush in the fall of 2019 that resulted in rectal pain. Those allegations
do not make out a constitutional claim for deliberate indifference to Plaintiff’s serious medical
needs. See id. (to show deliberate indifference, a plaintiff must allege that he suffered
objectively serious medical needs and that Defendants actually knew of but deliberately
disregarded those needs). Plaintiff’s allegations more closely resemble mere negligence, which
does not rise to the level of a constitutional violation. See Estelle v. Gamble, 429 U.S. 97, 106
(1976). Therefore, Plaintiff fails to state a § 1983 claim against John Doe (Male Nurse).
                                            CONCLUSION
         Accordingly,
         IT IS HEREBY ORDERED that Plaintiff’s motion to proceed in forma pauperis (Doc.
[2]) is DENIED pursuant to 28 U.S.C. § 1915(g).
         IT IS FURTHER ORDERED that this action is DISMISSED without prejudice to
being re-filed upon payment of the filing fee. A separate Order of Dismissal will be entered.
         IT IS FURTHER ORDERED that, in the alternative, this action is DISMISSED
pursuant to 28 U.S.C. § 1915A.
         IT IS FURTHER ORDERED that Plaintiff’s motion for appointment of counsel (Doc.
[3]) is DENIED as moot.
         IT IS FURTHER ORDERED that an appeal of this action would not be taken in good
faith.
         Dated this 30th day of April, 2021.



                                                  SARAH E. PITLYK
                                                  UNITED STATES DISTRICT JUDGE




                                                 4
